Case 3:17-cv-00463-CHB-CHL Document 16 Filed 07/09/19 Page 1 of 2 PageID #: 492




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   DARRYL G. GRIGSBY,                                 )
                                                      )
           Petitioner,                                ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                      )
   v.                                                 )
                                                      ) ORDER ADOPTING REPORT AND
   DON BOTTOM, Warden of Northpoint                   )         RECOMMENDATION
   Training Center,                                   )
                                                      )
           Respondent.
                                          ***   ***     ***   ***
        This matter is before the Court on Magistrate Judge Lindsay’s Report and

 Recommendation (“Recommendation”) following the Petition for Writ of Habeas Corpus

 pursuant to 28 U.S.C. § 2254 filed by Petitioner Darryl G. Grigsby (“Grigsby”). [R. 1; R. 3; R.

 15] Respondent Don Bottom (“Bottom”) filed a Response in Opposition. [R. 10]

        The Magistrate Judge entered his Recommendation on June 7, 2019. [R. 15] The

 Recommendation advised the Parties that any objections must be filed within fourteen (14) days.

 Id. at p. 12. The time to file objections has passed, and neither Party has filed any objections to

 the Recommendation nor sought an extension of time to do so. See id.; 28 U.S.C. § 636(b)(1)(C);

 Fed. R. Civ. P. 72(b)(2). Therefore, the Parties have waived the right to object to the

 Recommendation. Id.

        Generally, this Court must make a de novo determination of those portions of the

 Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). When no

 objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

 conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S. 140, 151

 (1985). Parties who fail to object to a Magistrate Judge’s Recommended Disposition are also



                                                  -1-
Case 3:17-cv-00463-CHB-CHL Document 16 Filed 07/09/19 Page 2 of 2 PageID #: 493




 barred from appealing the District Court’s Order adopting that Recommended Disposition.

 United States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d

 947, 949- 50 (6th Cir. 1981). Still, the Court has reviewed the petition, response, and the

 Recommendation. The Court agrees with the Recommendation and will adopt it in full.

        Therefore, and with the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.      The Magistrate Judge’s Report and Recommendation [R. 15] is ADOPTED as

 the Opinion of this Court.

        2.      Petitioner Darryl G. Grigsby Petition for Writ of Habeas Corpus pursuant to 28

 U.S.C. § 2254 [R. 1] is DENIED WITH PREJUDICE. All dates and deadlines are hereby

 VACATED and this matter is STRICKEN from the Court’s active docket.




         July 9, 2019




 cc:    Chambers of Magistrate Judge Colin H. Lindsay
        Counsel of record




                                                -2-
